IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 LEONARDO J. MOJICA CARRION,                    : No. 115 MM 2021
                                                :
                     Petitioner                 :
                                                :
                                                :
              v.                                :
                                                :
                                                :
 JUDGE STEPHEN B. LIEBERMAN,                    :
                                                :
                     Respondent                 :
                                                :


                                       ORDER



PER CURIAM

      AND NOW, this 29th day of December, 2021, the Application for Leave to File

Original Process and the “Application for Leave of Court to File Reply” are GRANTED.

The “Petition for Writ of Mandamus and/or Other Extraordinary Relief” is DENIED. The

Prothonotary is DIRECTED to strike the name of the jurist from the caption.